Case 2:19-cv-00152-JRG Document 49 Filed 11/26/19 Page 1 of 16 PageID #: 341



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION



SOLAS OLED LTD.,                                 §
                                                 §
        Plaintiff,                               §
                                                 §
       v.                                        §
                                                 §
SAMSUNG DISPLAY CO., LTD.,                       § Case No. 2:19-CV-00152-JRG
SAMSUNG ELECTRONICS CO., LTD, and                §
SAMSUNG ELECTRONICS AMERICA,                     §
INC.,                                            §
                                                 §
        Defendants.                              §


                                    PROTECTIVE ORDER
       WHEREAS, Plaintiff Solas OLED Ltd. and Defendants Samsung Display Co., Ltd.,

Samsung Electronics Co., Ltd., and Samsung Electronics America, Inc., hereafter referred to as “the

Parties,” believe that certain information that is or will be encompassed by discovery demands by

the Parties involves the production or disclosure of trade secrets, confidential business

information, or other proprietary information;

       WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

Federal Rule of Civil Procedure 26(c):

       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

       any document, information or material that constitutes or includes, in whole or in part,

       confidential or proprietary information or trade secrets of the Party or a Third Party to whom

       the Party reasonably believes it owes an obligation of confidentiality with respect to such



                                                 1
Case 2:19-cv-00152-JRG Document 49 Filed 11/26/19 Page 2 of 16 PageID #: 342



      document, information or material (“Protected Material”). Protected Material shall be

      designated by the Party producing it by affixing a legend or stamp on such document,

      information or material as follows: “CONFIDENTIAL.” The word “CONFIDENTIAL”

      shall be placed clearly on each page of the Protected Material (except deposition and hearing

      transcripts) for which such protection is sought. For deposition and hearing transcripts, the

      word “CONFIDENTIAL” shall be placed on the cover page of the transcript (if not already

      present on the cover page of the transcript when received from the court reporter) by each

      attorney receiving a copy of the transcript after that attorney receives notice of the

      designation of some or all of that transcript as “CONFIDENTIAL.”

2.    Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

      Order with the designation “Confidential” or “Confidential - Outside Attorneys’ Eyes Only”

      shall receive the same treatment as if designated “RESTRICTED - ATTORNEYS’ EYES

      ONLY” under this Order, unless and until such document is redesignated to have a different

      classification under this Order.

3.    With respect to documents, information or material designated “CONFIDENTIAL,

      “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

      SOURCE CODE” (“DESIGNATED MATERIAL”),1 subject to the provisions herein and

      unless otherwise stated, this Order governs, without limitation: (a) all documents,

      electronically stored information, and/or things as defined by the Federal Rules of Civil

      Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as exhibits




      1
         The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
to the class of materials designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’
EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE,” both individually and
collectively.


                                               2
Case 2:19-cv-00152-JRG Document 49 Filed 11/26/19 Page 3 of 16 PageID #: 343



     or for identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings

     and other court filings; (d) affidavits; and (e) stipulations.      All copies, reproductions,

     extracts, digests and complete or partial summaries prepared from any DESIGNATED

     MATERIALS shall also be considered DESIGNATED MATERIAL and treated as such

     under this Order.

4.   A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED -

     ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE”)

     may be made at any time.          Inadvertent or unintentional production of documents,

     information or material that has not been designated as DESIGNATED MATERIAL shall

     not be deemed a waiver in whole or in part of a claim for confidential treatment. Any party

     that inadvertently or unintentionally produces Protected Material without designating it as

     DESIGNATED MATERIAL may request destruction of that Protected Material by notifying

     the recipient(s), as soon as reasonably possible after the producing Party becomes aware of

     the inadvertent or unintentional disclosure, and providing replacement Protected Material

     that is properly designated. The recipient(s) shall then destroy all copies of the inadvertently

     or unintentionally produced Protected Materials and any documents, information or material

     derived from or based thereon.

5.   “CONFIDENTIAL” documents, information and material may be disclosed only to the

     following persons, except upon receipt of the prior written consent of the designating party,

     upon order of the Court, or as set forth in paragraph 12 herein:

     (a)     outside counsel of record in this Action for the Parties;

     (b)     employees of such counsel assigned to and reasonably necessary to assist such
             counsel in the litigation of this Action;

     (c)     in-house counsel for the Parties who either have responsibility for making decisions



                                                3
Case 2:19-cv-00152-JRG Document 49 Filed 11/26/19 Page 4 of 16 PageID #: 344



            dealing directly with the litigation of this Action, or who are assisting outside
            counsel in the litigation of this Action;

     (d)    up to and including three (3) designated representatives of each of the Parties to the
            extent reasonably necessary for the litigation of this Action, except that either party
            may in good faith request the other party’s consent to designate one or more
            additional representatives, the other party shall not unreasonably withhold such
            consent, and the requesting party may seek leave of Court to designate such
            additional representative(s) if the requesting party believes the other party has
            unreasonably withheld such consent;

     (e)    outside consultants or experts (i.e., not existing employees or affiliates of a Party or
            an affiliate of a Party) retained for the purpose of this litigation, provided that: (1)
            such consultants or experts are not presently employed by the Parties hereto for
            purposes other than this Action; (2) before access is given, the consultant or expert
            has completed the Undertaking attached as Exhibit A hereto and the same is served
            upon the producing Party with a current curriculum vitae of the consultant or
            expert—including a list of all other cases in or for which, during the previous four
            (4) years, the witness testified as an expert at trial or by deposition or was retained
            (unless the consultant or expert is bound by a confidentiality provision not to
            disclose)—at least ten (10) days before access to the Protected Material is to be
            given to that consultant or Undertaking to object to and notify the receiving Party
            in writing that it objects to disclosure of Protected Material to the consultant or
            expert. The Parties agree to promptly confer and use good faith to resolve any such
            objection. If the Parties are unable to resolve any objection, the objecting Party
            may file a motion with the Court within fifteen (15) days of the notice, or within
            such other time as the Parties may agree, seeking a protective order with respect to
            the proposed disclosure. The objecting Party shall have the burden of proving the
            need for a protective order. No disclosure shall occur until all such objections are
            resolved by agreement or Court order;

     (f)    independent litigation support services, including persons working for or as court
            reporters, graphics or design services, jury or trial consulting services, and
            photocopy, document imaging, and database services retained by counsel and
            reasonably necessary to assist counsel with the litigation of this Action; and

     (g)    the Court and its personnel.

6.   A Party shall designate documents, information or material as “CONFIDENTIAL” only

     upon a good faith belief that the documents, information or material contains confidential

     or proprietary information or trade secrets of the Party or a Third Party to whom the Party

     reasonably believes it owes an obligation of confidentiality with respect to such documents,




                                               4
Case 2:19-cv-00152-JRG Document 49 Filed 11/26/19 Page 5 of 16 PageID #: 345



      information or material.

7.    Documents, information or material produced pursuant to any discovery request in this

      Action, including but not limited to Protected Material designated as DESIGNATED

      MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

      be used for any other purpose. Any person or entity who obtains access to DESIGNATED

      MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

      duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

      portion thereof except as may be reasonably necessary in the litigation of this Action. Any

      such copies, duplicates, extracts, summaries or descriptions shall be classified

      DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

8.    To the extent a producing Party believes that certain Protected Material qualifying to be

      designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

      limitation, the producing Party may designate such Protected Material “RESTRICTED --

      ATTORNEYS’ EYES ONLY,” or to the extent such Protected Material includes computer

      source code, *.gds files, and/or live data (that is, data as it exists residing in a database or

      databases) (“Source Code Material”), the producing Party may designate such Protected

      Material as “RESTRICTED CONFIDENTIAL SOURCE CODE.”

9.    For Protected Material designated RESTRICTED -- ATTORNEYS’ EYES ONLY, access

      to, and disclosure of, such Protected Material shall be limited to individuals listed in

      paragraphs 5(a-b) and (e-g).

10.   For Protected Material designated RESTRICTED CONFIDENTIAL SOURCE CODE,

      the following additional restrictions apply:

      (a)     Access to a Party’s Source Code Material shall be provided only on “stand-alone”
              computer(s) (that is, the computer may not be linked to any network, including a



                                                 5
Case 2:19-cv-00152-JRG Document 49 Filed 11/26/19 Page 6 of 16 PageID #: 346



               local area network (“LAN”), an intranet or the Internet).      The stand-alone
               computer(s) may be connected to (i) a printer, or (ii) a device capable of
               temporarily storing electronic copies solely for the limited purposes permitted
               pursuant to paragraphs 10 (h and k) below. Additionally, except as provided in
               paragraph 10(k) below, the stand-alone computer(s) may only be located at the
               offices of the producing Party’s outside counsel;

       (b)     The receiving Party shall make reasonable efforts to restrict its requests for such
               access to the stand-alone computer(s) to normal business hours, which for purposes
               of this paragraph shall be 8:00 a.m. through 6:00 p.m. local time. However, upon
               reasonable notice from the receiving party, the producing Party shall make
               reasonable efforts to accommodate the receiving Party’s request for access to the
               stand-alone computer(s) outside of normal business hours. The Parties agree to
               cooperate in good faith such that maintaining the producing Party’s Source Code
               Material at the offices of its outside counsel shall not unreasonably hinder the
               receiving Party’s ability to efficiently and effectively conduct the prosecution or
               defense of this Action;

       (c)     The producing Party shall provide the receiving Party with information explaining
               how to start, log on to, and operate the stand-alone computer(s) in order to access the
               produced Source Code Material on the stand-alone computer(s);

       (d)     The producing Party will produce Source Code Material in computer searchable
               format on the stand-alone computer(s) as described above;

       (e)     Access to Protected Material designated RESTRICTED CONFIDENTIAL -
               SOURCE CODE shall be limited to outside counsel and up to three (3) outside
               consultants or experts2 (i.e., not existing employees or affiliates of a Party or an
               affiliate of a Party) retained for the purpose of this litigation and approved to access
               such Protected Materials pursuant to paragraph 5(e) above. A receiving Party may
               include excerpts of Source Code Material in a pleading, exhibit, expert report,
               discovery document, deposition transcript, other Court document, provided that the
               Source Code Documents are appropriately marked under this Order, restricted to
               those who are entitled to have access to them as specified herein, and, if filed with
               the Court, filed under seal in accordance with the Court’s rules, procedures and
               orders;

       (f)     To the extent portions of Source Code Material are quoted in a Source Code
               Document, either (1) the entire Source Code Document will be stamped and treated
               as RESTRICTED CONFIDENTIAL SOURCE CODE or (2) those pages containing


       2
         For the purposes of this paragraph, an outside consultant or expert is defined to include
the outside consultant’s or expert’s direct reports and other support personnel, such that the
disclosure to a consultant or expert who employs others within his or her firm to help in his or her
analysis shall count as a disclosure to a single consultant or expert.


                                                  6
Case 2:19-cv-00152-JRG Document 49 Filed 11/26/19 Page 7 of 16 PageID #: 347



             quoted Source Code Material will be separately stamped and treated as
             RESTRICTED CONFIDENTIAL SOURCE CODE;

      (g)    Except as set forth in paragraph 10(k) below, no electronic copies of Source Code
             Material shall be made without prior written consent of the producing Party, except
             as necessary to create documents which, pursuant to the Court’s rules, procedures
             and order, must be filed or served electronically;

      (h)    The receiving Party shall be permitted to make a reasonable number of printouts and
             photocopies of Source Code Material, all of which shall be designated and clearly
             labeled “RESTRICTED CONFIDENTIAL SOURCE CODE,” and the receiving
             Party shall maintain a log of all such files that are printed or photocopied;

      (i)    Should such printouts or photocopies be transferred back to electronic media, such
             media shall be labeled “RESTRICTED CONFIDENTIAL SOURCE CODE” and
             shall continue to be treated as such;

      (j)    If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
             photocopies of Source Code Material, the receiving Party shall ensure that such
             outside counsel, consultants, or experts keep the printouts or photocopies in a
             secured locked area in the offices of such outside counsel, consultants, or expert.
             The receiving Party may also temporarily keep the printouts or photocopies at: (i) the
             Court for any proceedings(s) relating to the Source Code Material, for the dates
             associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
             the Source Code Material are taken, for the dates associated with the deposition(s);
             and (iii) any intermediate location reasonably necessary to transport the printouts or
             photocopies (e.g., a hotel prior to a Court proceeding or deposition); and

      (k)    A producing Party’s Source Code Material may only be transported by the receiving
             Party at the direction of a person authorized under paragraph 10(e) above to another
             person authorized under paragraph 10(e) above, on paper or removable electronic
             media (e.g., a DVD, CD-ROM, or flash memory “stick”) via hand carry, Federal
             Express or other similarly reliable courier. Source Code Material may not be
             transported or transmitted electronically over a network of any kind, including a
             LAN, an intranet, or the Internet. Source Code Material may only be transported
             electronically for the purpose of Court proceeding(s) or deposition(s) as set forth in
             paragraph 10(j) above and is at all times subject to the transport restrictions set forth
             herein. But, for those purposes only, the Source Code Materials may be loaded onto
             a stand-alone computer.

11.   Any attorney representing a Party, whether in-house or outside counsel, and any person

      associated with a Party and permitted to receive the other Party’s Protected Material that is

      designated RESTRICTED -- ATTORNEYS’ EYES ONLY and/or RESTRICTED



                                                7
Case 2:19-cv-00152-JRG Document 49 Filed 11/26/19 Page 8 of 16 PageID #: 348



      CONFIDENTIAL SOURCE CODE (collectively “HIGHLY SENSITIVE MATERIAL”),

      who obtains, receives, has access to, or otherwise learns, in whole or in part, the other

      Party’s HIGHLY SENSITIVE MATERIAL under this Order shall not prepare, prosecute,

      supervise, or assist in the preparation or prosecution of any patent application pertaining to

      the field of the invention of the patents-in-suit on behalf of the receiving Party or its

      acquirer, successor, predecessor, or other affiliate during the pendency of this Action and for

      one year after its conclusion, including any appeals. To ensure compliance with the purpose

      of this provision, each Party shall create an “Ethical Wall” between those persons with

      access to HIGHLY SENSITIVE MATERIAL and any individuals who, on behalf of the

      Party or its acquirer, successor, predecessor, or other affiliate, prepare, prosecute, supervise

      or assist in the preparation or prosecution of any patent application pertaining to the field of

      invention of the patents-in-suit. To avoid any doubt, “prosecution” as used in this paragraph

      does not include participating or assisting in challenging or defending any patents

      pertaining to the field of the invention of the patents-in-suit before a domestic or foreign

      agency (including, but not limited to, a reissue protest, ex parte reexamination, inter partes

      reexamination, inter partes review, post-grant review, or covered business method review),

      provided that such participation or assistance shall not, directly or indirectly, include

      suggesting, proposing for substitution, drafting, or amending patent claim language.

12.   Any attorney representing a Party, whether in-house or outside counsel, and any person

      associated with a Party and permitted to receive the other Party’s Protected Material that

      is designated RESTRICTED -- ATTORNEYS’ EYES ONLY and/or RESTRICTED

      CONFIDENTIAL SOURCE CODE, who obtains, receives, or otherwise learns the other

      Party’s RESTRICTED -- ATTORNEYS’ EYES ONLY and/or RESTRICTED




                                                 8
Case 2:19-cv-00152-JRG Document 49 Filed 11/26/19 Page 9 of 16 PageID #: 349



      CONFIDENTIAL SOURCE CODE material under this Order shall not participate in the

      acquisition of patents (including patent applications), or the rights to any such patents or

      patent applications with the right to sublicense, relating to the functionality, operation, and

      design of methods, apparatuses, or systems relating to AMOLED panels or flexible touch

      sensors on behalf of the receiving Party or its acquirer, successor, predecessor, or other

      affiliate during the pendency of this Action and for one year after its conclusion, including

      any appeals. To ensure compliance with the purpose of this provision, each Party shall

      create an “Ethical Wall” between those persons with access to HIGHLY SENSITIVE

      MATERIAL and any individuals who participate in the evaluation for possible acquisition,

      or the acquisition of any patent or patent application pertaining to AMOLED panels or

      flexible touch sensors.

13.   Nothing in this Order shall require production of documents, information or other material

      that a Party contends is protected from disclosure by the attorney-client privilege, the work

      product doctrine, or other privilege, doctrine, or immunity. If documents, information or

      other material subject to a claim of attorney-client privilege, work product doctrine, or other

      privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

      production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

      any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

      produces documents, information or other material it reasonably believes are protected under

      the attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

      may obtain the return of such documents, information or other material by promptly

      notifying the recipient(s) and providing a privilege log for the inadvertently or

      unintentionally produced documents, information or other material. The recipient(s) shall




                                                 9
Case 2:19-cv-00152-JRG Document 49 Filed 11/26/19 Page 10 of 16 PageID #: 350



      gather and return all copies of such documents, information or other material to the

      producing Party, or certify in writing to the producing Party that such documents,

      information, or other material have been destroyed, except for any pages containing

      privileged or otherwise protected markings by the recipient(s), which pages shall instead

      be destroyed and certified as such to the producing Party.

14.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

      to have access thereto to any person who is not authorized for such access under this Order.

      The Parties are hereby ORDERED to safeguard all such documents, information and

      material to protect against disclosure to any unauthorized persons or entities.

15.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

      DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

      the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

      access to the DESIGNATED MATERIAL by virtue of his or her employment with the

      designating party, (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

      or copy recipient of such information, (iii) although not identified as an author, addressee,

      or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of

      business, seen such DESIGNATED MATERIAL, (iv) a current or former officer, director

      or employee of the producing Party or a current or former officer, director or employee of

      a company affiliated with the producing Party; (v) counsel for a Party, including outside

      counsel and in-house counsel (subject to paragraph 9 of this Order); (vi) an independent

      contractor, consultant, and/or expert retained for the purpose of this litigation; (vii) court

      reporters and videographers; (viii) the Court; or (ix) other persons entitled hereunder to

      access to DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be disclosed




                                                10
Case 2:19-cv-00152-JRG Document 49 Filed 11/26/19 Page 11 of 16 PageID #: 351



      to any other persons unless prior authorization is obtained from counsel representing the

      producing Party or from the Court.

16.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

      deposition or hearing transcript, designate the deposition or hearing transcript or any portion

      thereof as “CONFIDENTIAL,” “RESTRICTED - ATTORNEY’ EYES ONLY,” or

      “RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to the

      deposition or hearing transcript so designated shall be limited in accordance with the terms

      of this Order.   Until expiration of the 30-day period, the entire deposition or hearing

      transcript shall be treated as “RESTRICTED - ATTORNEY’ EYES ONLY.”

17.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

      shall remain under seal until further order of the Court. The filing party shall be responsible

      for informing the Clerk of the Court that the filing should be sealed and for placing the

      legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

      caption and conspicuously on each page of the filing. Exhibits to a filing shall conform to

      the labeling requirements set forth in this Order. If a pretrial pleading filed with the Court,

      or an exhibit thereto, discloses or relies on confidential documents, information or material,

      such confidential portions shall be redacted to the extent necessary and the pleading or

      exhibit filed publicly with the Court.

18.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

      the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

      this Action, or from using any information contained in DESIGNATED MATERIAL at

      the trial of this Action, subject to any pretrial order issued by this Court.

19.   A Party may request in writing to the other Party that the designation given to any




                                                11
Case 2:19-cv-00152-JRG Document 49 Filed 11/26/19 Page 12 of 16 PageID #: 352



      DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

      agree to redesignation within ten (10) days of receipt of the written request, the requesting

      Party may apply to the Court for relief. Upon any such application to the Court, the burden

      shall be on the designating Party to show why its classification is proper. Such application

      shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

      Procedure 37, subject to the Rule’s provisions relating to sanctions.       In making such

      application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

      of the Court shall be met.     Pending the Court’s determination of the application, the

      designation of the designating Party shall be maintained.

20.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

      accordance with the terms of this Order shall be advised by counsel of the terms of this

      Order, shall be informed that he or she is subject to the terms and conditions of this Order,

      and shall sign an acknowledgment that he or she has received a copy of, has read, and has

      agreed to be bound by this Order. A copy of the acknowledgment form is attached as

      Appendix A.

21.   To the extent that any discovery is taken of persons who are not Parties to this Action

      (“Third Parties”) and in the event that such Third Parties contended the discovery sought

      involves trade secrets, confidential business information, or other proprietary information,

      then such Third Parties may agree to be bound by this Order.

22.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

      designate as “CONFIDENTIAL” or “RESTRICTED -- ATTORNEYS’ EYES ONLY”

      any documents, information or other material, in whole or in part, produced or given by

      such Third Parties. The Third Parties shall have ten (10) days after production of such




                                               12
Case 2:19-cv-00152-JRG Document 49 Filed 11/26/19 Page 13 of 16 PageID #: 353



      documents, information or other materials to make such a designation. Until that time

      period lapses or until such a designation has been made, whichever occurs sooner, all

      documents, information or other material so produced or given shall be treated as

      “CONFIDENTIAL” in accordance with this Order.

23.   Within thirty (30) days of final termination of this Action, including any appeals, all

      DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes, summaries,

      descriptions, and excerpts or extracts thereof (excluding excerpts or extracts incorporated

      into any privileged memoranda of the Parties and materials which have been admitted into

      evidence in this Action), shall at the producing Party’s election either be returned to the

      producing Party or be destroyed. The receiving Party shall verify the return or destruction

      by affidavit furnished to the producing Party, upon the producing Party’s request.

24.   The failure to designate documents, information or material in accordance with this Order

      and the failure to object to a designation at a given time shall not preclude the filing of a

      motion at a later date seeking to impose such designation or challenging the propriety

      thereof. The entry of this Order and/or the production of documents, information and

      material hereunder shall in no way constitute a waiver of any objection to the furnishing

      thereof, all such objections being hereby preserved.

25.   Any Party knowing or believing that any other party is in violation of or intends to violate

      this Order and has raised the question of violation or potential violation with the opposing

      party and has been unable to resolve the matter by agreement may move the Court for such

      relief as may be appropriate in the circumstances. Pending disposition of the motion by the

      Court, the Party alleged to be in violation of or intending to violate this Order shall

      discontinue the performance of and/or shall not undertake the further performance of any




                                               13
Case 2:19-cv-00152-JRG Document 49 Filed 11/26/19 Page 14 of 16 PageID #: 354



          action alleged to constitute a violation of this Order.

26.       Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

          publication of the documents, information and material (or the contents thereof) produced

          so as to void or make voidable whatever claim the Parties may have as to the proprietary and

          confidential nature of the documents, information or other material or its contents.

27.       Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

          kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

28.       Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

          Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

          if reasonably necessary to prepare and present this Action and (b) to apply for additional

          protection of DESIGNATED MATERIAL.

      So Ordered this
      Nov 25, 2019




                                                     14
Case 2:19-cv-00152-JRG Document 49 Filed 11/26/19 Page 15 of 16 PageID #: 355



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION



SOLAS OLED LTD.,                               §
                                               §
       Plaintiff,                              §
                                               §
      v.                                       §
                                               §
SAMSUNG DISPLAY CO., LTD.,                     § Case No. 2:19-CV-00152-JRG
SAMSUNG ELECTRONICS CO., LTD, and              §
SAMSUNG ELECTRONICS AMERICA,                   §
INC.,                                          §
                                               §
       Defendants.                             §



                              APPENDIX A
           UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                          PROTECTIVE ORDER
      I, ___________________________________________, declare that:

1.    My address is _________________________________________________________.

      My current employer is _________________________________________________.

      My current occupation is ________________________________________________.

2.    I have received a copy of the Protective Order in this action. I have carefully read and

      understand the provisions of the Protective Order.

3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

      will not disclose to anyone not qualified under the Protective Order, and will use only for

      purposes of this action any information designated as “CONFIDENTIAL,”

      “RESTRICTED -- ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

      SOURCE CODE” that is disclosed to me.




                                               1
Case 2:19-cv-00152-JRG Document 49 Filed 11/26/19 Page 16 of 16 PageID #: 356



4.    Promptly upon termination of these actions, I will return all documents and things

      designated as “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’ EYES ONLY,”

      or “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession,

      and all documents and things that I have prepared relating thereto, to the outside counsel

      for the party by whom I am employed.

5.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

      Protective Order in this action.

      I declare under penalty of perjury that the foregoing is true and correct.

Signature ________________________________________

Date ____________________________________________




                                                2
